Order, Supreme Court, New York County (Marylin G. Diamond, J.), entered on or about May 12, 2004, which, in proceedings to foreclose upon a mortgage held by plaintiff William Capital Associates, Inc. upon premises owned by defendant mortgagor River Square Realty Corp., and to distribute the assets of River Square Realty, following its dissolution pursuant to Business Corporation Law § 1104 and the sale of its mortgaged property, after a nonjury trial, inter alia, found that William Capital was entitled to recover $241,950 plus interest on the mortgage and $141,978 plus interest in the amount of $65,850.21 for its payment of expenses for operating the mortgaged premises, and found that Joseph Lentini was entitled to recover $60,719 upon his claim for expenses incurred by him for renovations at the mortgaged premises, unanimously affirmed, with one bill of costs.
Appellant Jesse Lentini’s allegations of corporate waste and misconduct have already been litigated and found without merit (see River Sq. Realty Corp. v Lentini, 2 AD3d 232 [2003]).
The trial court’s finding that the action to foreclose upon the subject mortgage was timely in light of a mortgage extension agreement entered into in 1993 is supported by a fair interpretation of the trial evidence. This finding rested in large measure upon credibility determinations that the court, sitting as fact-finder, was uniquely situated to make, and we perceive no ground to disturb it (see 300 E. 34th St. Co. v Habeeb, 248 AD2d 50, 54 [1997]).
We have considered appellant’s remaining arguments and find them unavailing. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.